DETAILED ACTION
	This office action is in response to the Rule 312 amendment to add method claims 31-44 that correspond directly to allowed claims 1-16.  Note in particular how independent method claim 31 mirrors allowed independent claim 12’s structure. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 31-44, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 13, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16 and 31-44 are allowed.  Claims 1 and 12 are in independent claim form, noting independent claim 12, which is considered the broadest single claim under examination (“as a whole” as “as arranged”).  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Yin ‘483; Masuda ‘371; see attached PTO-892 form references A-D) does not expressly teach or reasonably suggest, in combination, each claim limitation as arranged by independent claims 1 or 12.  In particular, the overall combination to include the extra-cavity nonlinear crystal(s), which are external to the laser “resonator” which includes a intracavity nonlinear crystal in order to function as claimed for mixing in the “pulsed laser system.”  The Examiner must consider the claims as a whole in the context of Applicant’s specification and drawings, in particular Figs. 1 and 4-8.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  See also the International Search Report and Written Opinion (cited in the IDS filed February 9, 2022).  The Examiner generally agrees with these comments regarding novelty and inventive step for the pending claims 1-16 based on the application’s context.  Claims 31-44 (added by the amendment under Rule 312 on March 15, 2022) are analogous method versions of the same subject matter (claim 31 conforms essentially to the structure of independent claim 12).


Conclusion
Because claims 31-44 have been added (as method claims), the restriction as mailed on December 13, 2021 has been withdrawn.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 21, 2022